Fourth Quarter & FY 2010 Earnings Call Presentation March 15, 2011 2 Our disclosure and analysis in this presentation concerning our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as ‘‘expects,’’ ‘‘anticipates,’’ ‘‘intends,’’ ‘‘plans,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘projects,’’ ‘‘forecasts,’’ ‘‘will,’’ ‘‘may,’’ ‘‘should,’’ and similar expressions are forward- looking statements. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow, working capital, and capital expenditures, they are subject to risks and uncertainties. These forward-looking statements represent our estimates and assumptions only as of the date of this presentation and are not intended to give any assurance as to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume no obligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in other factors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: –unexpected future operating or financial results –delays or increased costs in pending or recent acquisitions, deviations from our business strategy or unexpected increases in capital spending or operating expenses, including drydocking and insurance costs –changes in general market conditions and trends, including charter rates, vessel values, and factors affecting vessel supply and demand –our ability to obtain additional financing –changes in our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities –deviations from our expectations about the availability of vessels to purchase, the time that it may take to construct new vessels, or vessels’ useful lives –delays or defaults by our contract counter-parties in performing their obligations to us –loss of one or more key members of our management team –changes in governmental rules and regulations or actions taken by regulatory authorities –adverse weather conditions that can affect production of the goods we transport and navigability of the river system –the highly competitive nature of the oceangoing transportation industry –the loss of one or more key customers –unexpected fluctuations in foreign exchange rates and devaluations –liabilities from future litigation –other factors discussed in the section titled ‘‘Risk factors” in our annual report on form 20-F for the year ended December 31, 2010 –Adjusted EBITDA consists of net income (loss) prior to deductions for interest expense and other financial gains and losses related to the financing of the Company, income taxes, depreciation of vessels and equipment and amortization of drydock expense, intangible assets, financial gain (loss) on extinguishment of debt and a premium paid for redemption of preferred shares. We have provided Adjusted EBITDA in this report because we use it to, and believe it provides useful information to investors to evaluate our ability to incur and service indebtedness. We do not intend for Adjusted EBITDA to represent cash flows from operations, as defined by GAAP (on the date of calculation) and it should not be considered as an alternative to measure our liquidity. This definition of Adjusted EBITDA may not be comparable to similarly titled measures disclosed by other companies. Generally, funds represented by Adjusted EBITDA are available for management’s discretionary use. Adjusted EBITDA has limitations as an analytical tool, and should not be considered in isolation, or as a substitute for analysis of our results as reported. Forward Looking Statements & EBITDA 3 Ultrapetrol’s FY 2010 Highlights (1)Includes discontinued operations (2)A reconciliation of Adjusted EBITDA and Adjusted Net Income to US GAAP measures is available on the Appendix to this presentation (3)Provision for Income Tax on foreign currency exchange gains on U.S. dollar denominated debt of one of our subsidiaries on the Offshore Supply Business FY 2010 Segment EBITDA guidance provided by the Company in conjunction with our third quarter results in line with actual On September 15, 2010, we delivered our last Capesize vessel, Princess Katherine, to buyers In 2010 we acquired two container vessels M.V. Asturiano and M.V. Argentino, both of which have commenced a containership feeder service in Patagonia 4 Ultrapetrol’s 4Q 2010 & Subsequent Events Highlights On December 16, 2010, we drew down $20 million together with the delivery of the UP Turquoise corresponding to the $40 million post-delivery financing facility with DVB Bank America N.V. / Banco Security On December 23, 2010, the company completed the issuance of an $80 million senior unsecured convertible bond due 2017 On January 20, 2011, we paid the Indian yard $4.0 million corresponding to the Keel Laying of our UP Onyx being built in India (1)Includes discontinued operations (2)A reconciliation of Adjusted EBITDA and Adjusted Net Income to US GAAP measures is available on the Appendix to this presentation 6 River Business FY 2010 & 4Q 10 Highlights Increase in voyage expenses is mainly attributable to the higher fuel consumption generated by larger net tons transported and neutral fuel price increases during FY 10 as compared to FY 09 Running costs increased 16% mainly as a result of higher crew expenses associated to the greater number of operational pushboats in FY 10 relative to FY 09 Our first heavy fuel pushboat, Zonda I, commenced operation in May 2010 Normal rainfall in the Hidrovia region in 2010 after worst drought in 70 years in 2009 Efficiency initiatives begin to show our enhanced ability to carry larger volumes, increase revenues and improve margins FY 2010 EBITDA was $26.2 million as opposed to $3.3 million in 2009 32% increase in net tons transported y-o-y and 77% q-o-q $40.5 million or 51% increase in Revenues (including demurrage) mainly explained by: Larger net tons transported accounting for a $27.3 million increase $9.3 million increase due to neutral fuel price adjustments 7 Freight rates increased as a result of fuel price adjustments which are neutral (pass-through) to our earnings, while also by average price increases and a more efficient cargo mix Average freight levels (excluding fuel adjustments) increased by $1.63 per ton Our average running costs per ton decreased 12% due to more than proportional increase in net ton transportedrelative to the increase in running costs Running costs increased mostly as a result of higher crew and maintenance costs consistent with the greater number of pushboats in operation during FY 2010 as opposed to FY 2009, and also due to the effect of higher crew salaries coupled with revaluations of local currencies FY 2010 vs FY 2009 - Breakdown per Net Ton Transported (In $ / Ton) FY 2010 FY 2009 Difference Average Freight Rate 16.7% Difference +4.00 Of which Fuel adjustment explains $2.36, or 9.9% Average price increases and cargo mix explain $1.63 or 6.8% Decrease in Running Costs $1.17 or 12.0% 8 Paraguayan Oilseed Production Trend & Outlook USDA soy production estimate for 2011: 7.5 million tons (1)Source: USDA Foreign Agricultural Service Paraguayan Seeded Area & Production (1) Normal rainfall has secured a significant 2011 crop è Seeded area and production have more than doubled in a decade Our River Business operates the largest and most modern fleet in Hidrovia è We have purchased 3 additional pushboats to further enhance our operation in anticipation of crop season Punta Alvear yard produced jumbo sized tank barges during its first year of operation and is expected to build dry jumbo sized barges which at the rate of one per week will translate into a 67% increase in our capacity in 5 years Re-engining continues as planned è Two fuel-engined pushboats already in operation and three under conversion. Program expected to be completed by 2012 - Potential $13.0 million in fuel cost savings annually 9 Constructing jumbo-sized barges estimated to be 40% cheaper than alternative cost of acquiring barges Pro-Forma Static Capacity Potential Growth(1) (Capacity in DWT) (1)Pro-forma static capacity growth is based on the assumption of the production of one dry barge per week.There can be no assurance that such number of barges will be built over the period presented, and all results and data (except as of June 30, 2010) presented herein are subject to change. Total capacity If full second shift is implemented Approximately 134% of existing fleet Completed in December 2009 Producing tank barges through February 2011 (40.3% growth of current owned tanker fleet capacity in just one year) Starting February 2011, we plan to be able to deliver one jumbo dry barge per week (equivalent to 1.66 Mississippi barges) Ability to double-up production with operation of a full second shift Most Modern Automated Barge Building Shipyard in the World 11 Offshore Supply Business FY 2009 & 4Q 09 Highlights Our revenues in 2010 increased 53% mainly as a result of: A full year operation of our UP Rubi as opposed to only four months in 2009 since its delivery UP Esmeralda and UP Safira both entered into long-term charters with Petrobras in February 2010 at higher rates than those contracted in the North Sea during 2009 UP Topazio, UP Esmeralda and UP Safira suffered more off-hire time in connection with their repositioning during 2009 than 2010 Renewed time charter rates at higher levels for our UP Agua-Marinha and UP Diamante Increase in voyage expenses resulted mainly from increased expenses related to brokerage commissions as a result of the higher earnings incurred by our vessels during 2010 relative to 2009 partially offset by higher bunker expenses in 2009 attributable to the repositioning of our UP Topazio and UP Safira coupled with the contractual penalty associated with the late delivery of our UP Rubi to Petrobras. This penalty corresponds to the entire duration of the charter but the full impact is accounted for in 2009 under voyage expenses Increase in running costs is mainly attributable to the full year operation of our UP Rubi in 2010, and also to an increase in crew and maintenance costs associated to the operation of our vessels in Brazil mainly associated to the effect of increases in costs in Brazil coupled with a revaluation of the local currency 12 Offshore Supply Business FY 2010 & 4Q 10 Overview (1)Company calculations / data- Total revenues divided by number of available ship days (2)Includes income related to delay and loss of hire insurances in 2008 - basis calendar days Our 7 PSVs are now operating in Brazil for Petrobras on 3-4 year term contracts at strong rates North Sea (2008-09) & Brazilian Fleet Average Daily Gross Earnings (1) (2) 13 Complex and logistically demanding One of the largest and most attractive offshoremarkets −Progressively deeper and more complex wells −Demand for more advanced PSVs for long- term charters −Preferential treatment for Brazilian-built and flagged vessels Increasing water depth expected to drive demand for larger, more technologically sophisticated vessels Focus on Dynamic and Growing Offshore Supply Market Brazilian Pre-Salt Drilling Program Source: Petrobras Website 14 Well positioned to profit from current & future developments in booming Brazilian market: $224 Bn CAPEX (1) In the Lula (previously Tupi) and Cernambi (previously Iracema) fields, and in the Iara, Guará, and Parque das Baleias blocks alone, the recoverable volume is estimated at between 9 billion and 11 billion barrels of oil equivalent (boe). This amount, added to the right to explore a volume of 5 billion boe acquired through the Transfer of Rights Agreement, may more than double the current Petrobras reserves. Prospecting at a depth of 5,600 meters from the surface of the sea, cutting through a 2,000-meter-thick layer of salt, and operating at a distance of nearly 230 km off the coastline, Petrobras had 100% success rate in all wells drilled in the Santos Basin pre- salt area. Source: Petrobras Website (1)Petrobras Fact Sheet 3Q 2010 (2)O’Keefe Consultancy Brazilian Offshore market demand for PSVs poised to grant Ultrapetrol to benefit from the expansion of Petrobras’ operation Vessel demand will almost double (217) in three years from 254 in 2010 to 465 in 2013 PSV Orderbook will not meet initial expected demand +4,000 dwt PSV Orderbook(2) Total: 160 Vessles 15 Offshore Supply Fleet Overview Note: Scheduled deliveries according to shipyards - These delivery dates have been delayed and should therefore not be considered as final Fleetunder construction Fleet in Operation 16 Gross Profit Contribution(1) of PSV Fleet - Illustrative TCE (US$/day) (1)Gross profit contribution calculated as revenues less voyage expenses (assumed at 9.7% of revenues) and running costs ($11,000 per day) based on historical averages (i.e. vessel EBITDA before overhead expense). Daily Average 4Q 2010 Gross Earnings: $27,330 2010 Gross Profit Contribution: $24.6 million Basis 12 Vessels Offshore Fleet Growth 18 Ocean Business FY 2010 & 4Q 10 Highlights As planned, our Capesize vessels Princess Susana, Princess Nadia, Princess Marisol and Princess Katherine were sold and delivered on December 10, 2009, January 28, 2010, April 23, 2010, and September 15, 2010, respectively Main driver behind revenue and EBITDA decrease: Sale of Capesize vessels Revenues and EBITDAfrom Product Carriers remains stable Two new container feeder vessels acquired to operate in flag-restricted cabotage service in Patagonia 19 Tanker Fleet and FFA Reclassification Overview Operate in cabotage flag-restricted trades providing service to local refineries Operate under term contracts with oil majors Fleet consists of: Four product tankers One semi-integrated 43,000 dwt product barge As of December 31, 2010, we had no FFA contracts outstanding Refined Product Transportation FFA Reclassification 20 M.V. Asturiano On February 26, 2010, we agreed to purchase M.V.
